Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034, “One or more other and projecting clamping” should read - -One or more projecting clamping- -.  
Appropriate correction is required.
Claim Objections
Claims 11, 18, 19, 21 and 26 are objected to because of the following informalities:
Claim 11, “a” should be inserted at the start of line 6.
Claim 18 should be rephrased to read - -wherein the recess is a circumferential groove, and the at least one clamping element is a clamping pin- -.  The claim is further limiting claim 16, the terminology between the claims should remain consistent and further define the structure of the clamping elements that is set forth by claim 16.
Claim 19, similar to 18 is further defining a previous claim (claim 18 in this case), terminology needs to remain consistent.  Claim 19 should read - -wherein at least one of: the circumferential groove is an annular groove; the clamping pin radially extends; or the clamping pin is a threaded pin.- -
Claim 21 mixes terminology (bearing receptacle in line 3 mixes the first two parts) and includes redundant information (that the bearing flange is received in the flange receptacle [when using the proper term for “bearing receptacle”], to resolve both issues it is suggested that the claim read - -wherein the bearing flange and the flange receptacle are tubular structures and each comprise stop faces defining the stop position- -.  
Regarding claim 26, line 4, “withing” should be - -within- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 both recite “housing-like part” however what makes a structure “housing-like” is not understood and thus the metes and bounds are unclear.  Does this require a particular type of shape?  Or is anything that holds another part “housing-like”?  In this case it appears that Applicant is attempting to redefine the flange receptacle as a housing element and not actually setting forth additional structure.  It is believed that for claim 24 this should read - - wherein the flange receptacle is a housing of a device in which the bearing assembly is used- -.  However, if this is what Applicant is intending to do this would then be failing to further limit the invention as it would be redefining the names of the parts not introducing any new limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dessaint Jean (Jean), US PGPub 2016/0223039.
Regarding claim 11, Jean discloses a bearing assembly, comprising: a flange receptacle (the flange receptacle in the instant application is a housing 4, housing element 62 in Jean is a flange receptacle just like in the instant application) having a central, longitudinal axis (along x-x’); a bearing flange (the bearing flange in the instant application is cartridge sleeve 3, this corresponds to the sleeve 40 of Jean that ultimately also holds the rolling bearing element), received within the flange receptacle along an insertion direction aligned with the longitudinal axis (40 is placed in 62), to abut a stop position between the flange receptacle and the bearing flange (the end 65 of 62 defines a stop that contacts 40 when 40 is inserted from the right toward the left in figure 2); and a fixing structure (see figure 5, elements 100 and 120) for securing the bearing flange within the flange receptacle at the stop position (the wedge shape of 120 forces contact between surfaces 49 and 620 at the stop position); wherein the fixing structure is configured as a wedge-type clamping means (120 is a wedge) which can be actuated transversely to the longitudinal axis (the screw is adjusted transversely to the axis x-x’), the wedge-type clamping means clamping the bearing flange (40) and the flange receptacle (62) axially into the stop position (forces 49 and 620 together).
Regarding claim 12, Jean discloses that the wedge-type clamping means is actuable in a direction radial to the longitudinal axis (the screw moves in and out in the radial direction along x100 in figure 5).
Regarding claim 13, Jean discloses that the wedge-type clamping means is arranged circumferentially between the bearing flange and the flange receptacle (includes a number of screw and wedge configurations positioned circumferentially around the assembly, paragraph 0058).
Regarding claim 14, Jean discloses that the wedge-type clamping means comprises clamping elements which are: alternatingly arranged on the bearing flange and the flange receptacle (the hole and wedge element are arranged to cooperate with the bearing flange receptacle 62 and the screw interacts with 48a on the bearing flange, this would be “alternatingly” within the same context of the instant application where at least part of the clamping arrangement is attached to one part but then interacts with the other, in this case the bolt in Jean is attached to the bearing flange with the wedge member moving in a recess of the receptacle); oriented transversely to the longitudinal axis; are engageable with one another in a form-fitting manner (all the parts connect with complementing shapes and are thus form-fitting); and have respective wedge faces (surface of 120 that sits on the inclined surface of 62).
Regarding claim 15, Jean discloses that the clamping elements are oriented radially to the longitudinal axis (see Figure 5, along axis x100).
Regarding claim 16, Jean discloses that the clamping elements comprise: at least one first clamping element configured as a recess (hole 48a for the screw is a type of recess); and at least one second clamping element configured as a projection (the screw and wedge form a projection that protrudes radially inward from 62 in the same way that the pin/screw 19 protrudes in the instant application).
Regarding claim 17, Jean discloses that the at least one first clamping element is arranged on the bearing flange (the hole 48a is on the bearing flange 40), and the at least one second clamping element is arranged on the flange receptacle (the element 100/120 is wedged into the receptacle 62).  NOTE: “is arranged on” is not limited to any particular type of arrangement or connection of the parts, as long as all the parts are connected in a final product they can be considered arranged on each other under the broadest reasonable interpretation.
Regarding claim 20, an alternate interpretation of claim 16 is first required and is as follows: Jean discloses that the clamping elements comprise: at least one first clamping element configured as a recess (624); and at least one second clamping element configured as a projection (the screw and wedge form a projection that protrudes radially inward from 62 in the same way that the pin/screw 19 protrudes in the instant application).  Turning to claim 20, Jean discloses the recess (624 in this interpretation) has a larger axial width than the projection (hole 624 is longer than the length of the wedge element 120, this can be seen in figure 5 which includes a space between 624 and 120 on the left hand side of the figure) and comprises an oblique side wall (sloped wall 624a) that faces toward the stop position and forms a wedge face (faces 49 and 620 and is sloped forming a wedge face).
Regarding claim 21, Jean discloses that the bearing flange and the flange receptacle are configured as sleeve-like structures adapted for receipt of the bearing flange into the bearing receptacle, and comprise respective stop faces defining the stop position (phrased correctly both the bearing flange 40 and flange receptacle 62 are tubular structures or sleeves and has a stop face 49 or 620 that act together to form the stop position).
Regarding claim 22, Jean discloses that the bearing flange and the flange receptacle comprise circumferential, mutually interacting guide faces (in figure 5 the horizontal surface to the left of the clamping means and just prior to the transition to the sloped stop faces 49 and 620); and the bearing flange comprises one or more receiving means for receiving a bearing of a rotary body or a seal (the cylindrical surface/central bore of 40 that seats bearing element 30).
Regarding claim 23, Jean discloses that the mutually interacting guide faces are mating faces (as shown in figure 5 the sloped stop surfaces and adjacent horizontal surface between the slope and clamping means contact and thus are mating faces).
Regarding claim 24, Jean discloses that the flange receptacle is configured as a housing-like part of a device in which the bearing assembly is used (as stated in the rejection of claim 11 above, element 62 in Jean is a flange receptacle which is a housing just like the flange receptacle 4 in the instant application is a housing).
Regarding claim 25, Jean discloses that the device having the housing-like part is an industrial robot (“industrial robot” is not limited to any particular structure or type of robotic device, thus the recitation is function as an intended use type of clause and is actually not further limiting the structure of the bearing assembly itself but is rather stating what the bearing is in, the disclosure of Jean is concerned with a wheel assembly, wheel assemblies have a use in all forms of vehicles and can include industrial robots, such as automated product moving devices, however see alternative rejection below).
Regarding claim 26, Jean discloses a device, comprising: a housing (62); a bearing assembly according to claim 11; and a rotary body mounted within the bearing flange (the bearing itself can be considered a rotary body, this can also include 10, within the device shown by Jean, what is rotating is dependent upon what is selected as the fixed frame of reference since all motion is relative); wherein the housing defines the flange receptacle (as stated in the rejection of claim 11 above, the flange receptacle in the instant application is a housing 4, housing element 62 in Jean is a flange receptacle just like in the instant application).
Regarding claim 27, Jean discloses that the device is configured as an industrial robot (like claim 25 above “industrial robot” is not limited to any particular structure or type of robotic device, thus the recitation is function as an intended use type of clause, the disclosure of Jean is concerned with a wheel assembly, wheel assemblies have a use in all forms of vehicles and can include industrial robots, such as automated product moving devices, however see alternative rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean, US PGPub 2016/0223039, in view of Geiger, USP 10, 384,870.
Assuming “industrial robot” is structurally limiting in some manner, Jean does not disclose the bearing being in such a device.
Geiger teaches that industrial robots (figure 2) can be mobile vehicles that included drive wheels (20).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Jean and use the bearing, which is a wheel type bearing assembly, in any previously known wheeled vehicle or object, including an industrial robot, as taught by Geiger, since the use of a wheel bearing/assembly in any previously known wheeled device provides the same predictable result of supporting the rotational movement of the wheel to provide mobility to the vehicle.  Regardless of what type of vehicle the wheel bearing/assembly is on the same predictable result is achieved, thus using the bearing device of Jean in any previously known wheeled vehicle is not inventive.
Allowable Subject Matter
Claim 18 and dependent claim 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is cautioned that simply combining claims 11 with dependent claims 14, 16 and 18 together would cause confusion as what specifically has the wedge faces or other features of the clamping means and features could be redundant or unnecessary.  Thus additional review should be given if taking this indicated allowable subject matter.  For example, claim 14 references the clamping means as a whole but the dependent claims brake down these features, it may be necessary upon the combining of all the limitations into one claim to be more specific with regards to where the wedge face is and/or just defining the first clamping element as a circumferential groove instead of first a recess and then more specifically a groove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656